Citation Nr: 0413432	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability for the period of 
time from December 27, 1999 to May 16, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
White River Junction, Vermont (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU) for the period of time from December 27, 1999 to May 
16, 2001.  Initially service connection was granted for post-
traumatic stress disorder (PTSD) at a 30 percent disability 
rating effective December 27, 1999.  A September 2000 rating 
decision granted the veteran an increased rating of 50 
percent for his service connected post-traumatic stress 
disorder (PTSD).  This rating decision also denied TDIU on 
the basis that the veteran's only service-connected 
disability, PTSD, was rated at 50 percent; accordingly, the 
schedular criteria for a rating of TDIU under 38 C.F.R. 
§ 4.16 had not been met.  

An April 2001 rating decision granted an increased rating of 
70 percent for the veteran's service-connected PTSD effective 
December 27, 1999.  A February 2002 rating decision granted 
an increased rating of 100 percent for the veteran's 
service-connected PTSD, effective May 16, 2001.  Accordingly, 
for the period of time from December 27, 1999 to May 16, 
2001, the veteran was rated as 70 percent disabled due to his 
service-connected PTSD, and therefore claims that he warrants 
TDIU for this period of time.  The Board notes that the 
question at issue is complicated by the fact that the veteran 
also has a nonservice-connected low back disability which 
severely impacts his employability.  

In December 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requires that VA notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA). 

Review of the record reveals that the veteran has never been 
provided the notice required by the VCAA with respect to the 
claim for TDIU.  This must be done.  

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of entitlement to a 
total disability rating for compensation 
on the basis of individual 
unemployability for the period of time 
from December 27, 1999 to May 16, 2001.  
The veteran must be specifically informed 
that he needs to submit evidence that he 
was rendered unemployable due solely to 
his service connected PTSD for the period 
of time in question.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should readjudicate the claim 
in light of any evidence received.  If 
the benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


